IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 JACOB CHRISTINE,                            : No. 1 MM 2018
                                             :
                     Petitioner              :
                                             :
                                             :
              v.                             :
                                             :
                                             :
 JUDGE EMIL GIORDANO AND                     :
 NORTHAMPTON COUNTY,                         :
                                             :
                     Respondents             :


                                       ORDER



PER CURIAM

      AND NOW, this 27th day of February, 2018, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED. The

Prothonotary is DIRECTED to strike the name of the jurist from the caption.